Title: To Thomas Jefferson from Thomas Thompson, 12 August 1785
From: Thompson, Thomas
To: Jefferson, Thomas


Dover, Eng., 12 Aug. 1785. Thompson, a wine merchant, has for some time supplied Benjamin Franklin with two London newspapers, The Morning Chronicle and The London Chronicle; these he forwarded three times a week to Mouron, proprietor of the French packets at Calais, who then relayed them to Perregaux, a banker in Paris. TJ may send for those which are unclaimed. They come to Thompson free from postage charges by order of a member of Parliament, and he will continue to supply them by the same route to TJ at the cost of only “threepence for each paper and … one halfpenny for putting them up, directing them,” &c. Thompson’s “only compensation … is the reading them when they arrive if time permits before they are sent over.” He has ordered them to be discontinued, but if TJ wishes to receive them, he is to notify and instruct Thompson care of Mouron.
